DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Evaluation of Caprock Stability by Coupled Modeling of Geomechanics and Reservoir Simulation under Steam Injection for Producing Oil Sands Reservoirs”, Chin et al. (referred hereafter Chin et al.).
Referring to claim 1, Chin et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), the method comprising:
obtaining high resolution geomechanical data corresponding to the subterranean formation, the high resolution data captured by a measurement system during a drilling operation at the subterranean formation, the measurement system including at least one sensor (e.g., “Surface heave caused by the SAGD process was determined by processing interferometric synthetic aperture radar (InSAR) images at the well pad area in the oil sands field.  20 corner reflectors (CRs) for InSAR measurements were installed. These measurements are transformed to vertical displacement (heave or subsidence) measurements. In this study, measurements of surface heave at 5 CRs (CR-6-13, CR-7-13, CR-9-13, CR-11AA-13, CR-11AB-13) installed in a well pad were selected for history matching. These 5 CRs are at different and far apart locations in the selected well pad.” – page 5, 3. Model Validation: 1st para.), the drilling operation including an injection operation at one or more injection points in the subterranean formation (e.g., steam injection in steam assisted gravity drainage (SAGD) operation – page 1, 1. Introduction section);
obtaining an initial geomechanical model of the subterranean formation (Figure 1, page 2, 2. The Coupled Model: 1st para.; Figure 2, 2.1. The Model Regime section; Table 1, page 4-5, 2.6. Input Data section);
generating an updated geomechanical model of the subterranean formation by recalibrating the initial model with the high resolution geomechanical data (e.g., “The basic data given in Table 1 provide the basis for sensitivity analysis and the history matching study in Section 3 in order to validate the geomechanical model and obtain the calibrated model input data that will be used for evaluating caprock stability in Section 4.” - page 5, 1st col., 1st para.; pages 5-8, 3. Model Validation section, Table 5);
determining an integrity of caprock (e.g., caprock stability) at the subterranean formation based on the updated geomechanical model (page 9-14, 4. Evaluation of Cap Rock Stability section); and
updating at least one drilling parameter (e.g., maximum operation pressure (MOP)) of the drilling operation based on the integrity of the caprock at the subterranean formation (pages 14-15, 4.4. Maximum Operation Pressure section, Table 11). 
As to claim 2, Chin et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the high resolution geomechanical data is captured continuously over a duration of the drilling operation at a plurality of capture times (e.g., “Surface heave caused by the SAGD process was determined by processing interferometric synthetic aperture radar (InSAR) images at the well pad area in the oil sands field.  20 corner reflectors (CRs) for InSAR measurements were installed. These measurements are transformed to vertical displacement (heave or subsidence) measurements. In this study, measurements of surface heave at 5 CRs (CR-6-13, CR-7-13, CR-9-13, CR-11AA-13, CR-11AB-13) installed in a well pad were selected for history matching. These 5 CRs are at different and far apart locations in the selected well pad.” – page 5, 3. Model Validation: 1st para./e.g.,“A very conservative approach was developed to determine the worst minimum tensile and shear failure safety factors for caprock in the SGAD process. Since the potential for both shear and tensile failures changes dynamically as the SAGD process proceeds, the analysis must consider that the minimum safety factor in caprock changes as a function of both position and time at the base of cap rock.” – page 10, 1st col., last para.). 
Abstract), wherein the updated geomechanical model is recalibrated continuously at each of the plurality of capture times with the high resolution geomechanical data (pages 14-15, 4.4. Maximum Operation Pressure section, Table 11). 
As to claim 4, Chin et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the high resolution geomechanical data is captured across one or more vertical sections of the subterranean formation, the one or more vertical sections including a hydrocarbon reservoir from which the hydrocarbons are recovered (e.g., “Surface heave caused by the SAGD process was determined by processing interferometric synthetic aperture radar (InSAR) images at the well pad area in the oil sands field.  20 corner reflectors (CRs) for InSAR measurements were installed. These measurements are transformed to vertical displacement (heave or subsidence) measurements. In this study, measurements of surface heave at 5 CRs (CR-6-13, CR-7-13, CR-9-13, CR-11AA-13, CR-11AB-13) installed in a well pad were selected for history matching. These 5 CRs are at different and far apart locations in the selected well pad.” – page 5, 3. Model Validation: 1st para). 
Referring to claim 5, Chin et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the injection operation includes a steam assisted gravity drainage injection operation at the one or more injection points (e.g., steam injection in steam assisted gravity drainage (SAGD) operation – page 1, 1. Introduction section; pages 14-15, 4.4. Maximum Operation Pressure section, Table 11). 
As to claim 6, Chin et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein high resolution geomechanical data is based on at least one of drilling data, seismic data, logs, core data, or well test data (Tables 1 & 5; pages 4-5, 2.6. Input Data section; page 15, 5. Conclusions section). 
Referring to claim 7, Chin et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the initial geomechanical model relates a set of physical properties of the subterranean formation (Tables 1 & 5; pages 4-5, 2.6. Input Data section; page 15, 5. Conclusions section). 
As to claim 8, Chin et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the set of physical properties includes one or more of Tables 1 & 5; pages 2-3, 2.2. Governing Equations section; pages 4-5, 2.6. Input Data section; page 15, 5. Conclusions section). 
Referring to claim 9, Chin et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the updated geomechanical model dynamically models changing stress and mechanical properties of the caprock over a duration of the drilling operation (pages 2-3, 2.2. Governing Equations section; page 3, 2.4.1. Elastoplastic Constitutive Model section; pages 3-4, 2.4.2. Thermal Effect section; pages 4-5, 2.6. Input Data section; Tables 7-8, page 12, 1st col., last para. to page 13, 1st col., line 6). 
As to claim 10, Chin et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the at least one drilling parameter includes a maximum operating pressure of the injection operation (pages 14-15, 4.4. Maximum Operation Pressure section, Table 11). 
Referring to claim 11, Chin et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the maximum operation pressure is set locally for each of the one or more injection points based on the integrity of the caprock at each of the one or more injection points (pages 14-15, 4.4. Maximum Operation Pressure section, Table 11). 
As to claim 12, Chin et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the at least one sensor is deployed at one or more subsurface locations in the subterranean formation (e.g., “Surface heave caused by the SAGD process was determined by processing interferometric synthetic aperture radar (InSAR) images at the well pad area in the oil sands field.  20 corner reflectors (CRs) for InSAR measurements were installed. These measurements are transformed to vertical displacement (heave or subsidence) measurements. In this study, measurements of surface heave at 5 CRs (CR-6-13, CR-7-13, CR-9-13, CR-11AA-13, CR-11AB-13) installed in a well pad were selected for history matching. These 5 CRs are at different and far apart locations in the selected well pad.” – page 5, 3. Model Validation: 1st para). 
Referring to claim 13, Chin et al. disclose a system for recovering hydrocarbons from a subterranean formation (Abstract), the system comprising:
e.g., maximum operation pressure (MOP) - pages 14-15, 4.4. Maximum Operation Pressure section, Table 11);
a measurement system deployed at the subterranean formation and including at least one sensor, the measurement system continuously capturing high resolution geomechanical data in-situ during a duration of the at least one drilling operation (e.g., “Surface heave caused by the SAGD process was determined by processing interferometric synthetic aperture radar (InSAR) images at the well pad area in the oil sands field.  20 corner reflectors (CRs) for InSAR measurements were installed. These measurements are transformed to vertical displacement (heave or subsidence) measurements. In this study, measurements of surface heave at 5 CRs (CR-6-13, CR-7-13, CR-9-13, CR-11AA-13, CR-11AB-13) installed in a well pad were selected for history matching. These 5 CRs are at different and far apart locations in the selected well pad.” – page 5, 3. Model Validation: 1st para); and
a hydrocarbon production system dynamically recalibrating a geomechanical model of the subterranean formation as the high resolution geomechanical data is continuously captured during the at least one drilling operation (e.g., “The basic data given in Table 1 provide the basis for sensitivity analysis and the history matching study in Section 3 in order to validate the geomechanical model and obtain the calibrated model input data that will be used for evaluating caprock stability in Section 4.” - page 5, 1st col., 1st para.; pages 5-8, 3. Model Validation section, Table 5), the hydrocarbon production system dynamically adjusting the at least one drilling parameter based on an integrity of caprock at the subterranean formation (pages 14-15, 4.4. Maximum Operation Pressure section, Table 11), the integrity of the caprock determined based on the geomechanical model (page 9-14, 4. Evaluation of Cap Rock Stability section). 
As to claim 14, Chin et al. disclose a system for recovering hydrocarbons from a subterranean formation (Abstract), wherein the at least one drilling operation includes an injection operation (e.g., steam injection in steam assisted gravity drainage (SAGD) operation – page 1, 1. Introduction section) and the at least one drilling parameter includes a maximum operating pressure of the injection operation (pages 14-15, 4.4. Maximum Operation Pressure section, Table 11). 
Referring to claim 15, Chin et al. disclose a system for recovering hydrocarbons from a subterranean formation (Abstract), wherein the at least one drilling parameter is adjusted locally at pages 14-15, 4.4. Maximum Operation Pressure section, Table 11). 
As to claim 16, Chin et al. disclose a system for recovering hydrocarbons from a subterranean formation (Abstract), wherein the at least one drilling operation includes a steam assisted gravity drainage injection operation (e.g., steam injection in steam assisted gravity drainage (SAGD) operation – page 1, 1. Introduction section; pages 14-15, 4.4. Maximum Operation Pressure section, Table 11). 
Referring to claim 17, Chin et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), the method comprising:
executing at least one drilling operation at the subterranean formation according to at least one drilling parameter (e.g., maximum operation pressure (MOP) - pages 14-15, 4.4. Maximum Operation Pressure section, Table 11);
continuously capturing high resolution geomechanical data in-situ during a duration of the at least one drilling operation (e.g., “Surface heave caused by the SAGD process was determined by processing interferometric synthetic aperture radar (InSAR) images at the well pad area in the oil sands field.  20 corner reflectors (CRs) for InSAR measurements were installed. These measurements are transformed to vertical displacement (heave or subsidence) measurements. In this study, measurements of surface heave at 5 CRs (CR-6-13, CR-7-13, CR-9-13, CR-11AA-13, CR-11AB-13) installed in a well pad were selected for history matching. These 5 CRs are at different and far apart locations in the selected well pad.” – page 5, 3. Model Validation: 1st para.);
dynamically recalibrating a geomechanical model of the subterranean formation as the high resolution geomechanical data is continuously captured during the at least one drilling operation (e.g., “The basic data given in Table 1 provide the basis for sensitivity analysis and the history matching study in Section 3 in order to validate the geomechanical model and obtain the calibrated model input data that will be used for evaluating caprock stability in Section 4.” - page 5, 1st col., 1st para.; pages 5-8, 3. Model Validation section, Table 5);
determining an integrity of caprock (e.g., caprock stability) at the subterranean formation based on the geomechanical model (page 9-14, 4. Evaluation of Cap Rock Stability section); and
pages 14-15, 4.4. Maximum Operation Pressure section, Table 11). 
As to claim 18, Chin et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the at least one drilling operation includes an injection operation (e.g., steam injection in steam assisted gravity drainage (SAGD) operation – page 1, 1. Introduction section) and the at least one drilling parameter includes a maximum operating pressure of the injection operation (pages 14-15, 4.4. Maximum Operation Pressure section, Table 11). 
Referring to claim 19, Chin et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the at least one drilling parameter is adjusted locally at one or more locations based on the integrity of the caprock at each of the one or more locations (pages 14-15, 4.4. Maximum Operation Pressure section, Table 11). 
As to claim 20, Chin et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the high resolution geomechanical data is captured without ceasing the at least one drilling operation (e.g., “Surface heave caused by the SAGD process was determined by processing interferometric synthetic aperture radar (InSAR) images at the well pad area in the oil sands field.  20 corner reflectors (CRs) for InSAR measurements were installed. These measurements are transformed to vertical displacement (heave or subsidence) measurements. In this study, measurements of surface heave at 5 CRs (CR-6-13, CR-7-13, CR-9-13, CR-11AA-13, CR-11AB-13) installed in a well pad were selected for history matching. These 5 CRs are at different and far apart locations in the selected well pad.” – page 5, 3. Model Validation: 1st para.). 
Response to Arguments
3.	Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. 
	In regard claims 1-20 rejected under 35 U.S.C. 102(a)(1) over Chin et al., Applicant argues:

    PNG
    media_image1.png
    306
    748
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    296
    759
    media_image2.png
    Greyscale

	Examiner’s response:

First, Applicant is reminded that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification.  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allowed.  This means that the words of the claim must be given their plain 

Second, though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004)(discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); < E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (“Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment.

Third, the disclosure citing:
“[0026] Turning to FIG. 2, example operations 200 for recovering hydrocarbons from a subterranean formation are illustrated. The operations 200 may be executed for example by the hydrocarbon production system 108. In one implementation, an operation 202 obtains high resolution geomechanical data corresponding to the subterranean formation. The high resolution geomechanical data may be captured by a measurement system during a drilling operation at the subterranean formation. The measurement system includes at least one sensor, which may be deployed at the surface and/or at subsurface location(s) of the subterranean formation. The drilling operation may include an injection operation at one or more injection points in the subterranean formation. The injection operation may include a steam assisted gravity drainage injection operation at the injection point(s). However, other injection operations are contemplated.”
“[0029] An operation 208 determines an integrity of caprock at the subterranean formation based on the updated geomechanical model. An operation 210 updates at least one drilling parameter of the drilling operation based on the integrity of the caprock at the subterranean formation. The drilling parameter may include, for example, a maximum operating pressure of the injection operation. The maximum operating pressure may be set locally for each of the injection point(s) based on the integrity of the caprock at each of the injection point(s).”
[0030] Turning to FIG. 3, example operations 300 for recovering hydrocarbons from a subterranean formation are illustrated. In one implementation, an operation 302 executes at least one drilling operation at the subterranean formation according to at least one drilling parameter. The at least one drilling operation may include a steam assisted gravity drainage injection operation. An operation 304 continuously captures high resolution geomechanical data in-situ during a duration of the at least one drilling operation. The high resolution geomechanical data may be captured without ceasing the at least one drilling operation. 
[0031] An operation 306 dynamically recalibrates a geomechanical model of the subterranean formation as the high resolution geomechanical data is continuously captured during the at least one drilling operation, and an operation 308 determines an integrity of caprock at the subterranean formation based on the geomechanical model. An operation 310 dynamically adjusts the at least one drilling parameter based on the integrity of caprock at the subterranean formation. The at least one drilling operation may include an injection operation, and the at least one drilling parameter may include a maximum operating pressure of the injection operation. The at least one drilling parameter may be adjusted locally at one or more locations based on the integrity of the caprock at each of the one or more locations.” 
Fourth, Chin et al. disclose:

    PNG
    media_image3.png
    572
    757
    media_image3.png
    Greyscale

	“In order to determine the maximum operating pressure and factors of safety for cap rock stability under SAGD operation by steam injection, we have developed a coupled model that integrates a geomechanical model and a thermal reservoir simulator. The geomechanical model was developed along the standard lines of conservation principles, thermo-poro-elastoplasticity theory and one–way coupling with the SAGD thermal reservoir simulator for input of pressure calibrating the model input properties, the geomechanical model was developed in 2-dimensions based on a representative vertical cross-section of the 3-D reservoir simulation model developed for a given drainage area in the field. The 2-D reservoir model built with the selected vertical cross section of the 3-D reservoir model generally gives simulation results to be comparable to 3D behavior of the 3-D reservoir model. For the modeled area with a single well pair, 2D and 3D flow simulation results were compared extensively and very close production forecasts were obtained. Since in the SAGD process, most of the flow occurs in perpendicular to the long horizontal well pairs. Thus, chamber development and fluid injection / production intend to be restricted at the 2D plane strain condition. Also, in the cap rock, the stresses remained close to original near-isostatic state and were unaffected by the extreme gradients in the steam-chamber. Pressure and temperature maps from these simulation results are used as input to the 2-D geomechanical model. Figure 1 illustrates the workflow between the reservoir flow simulation and the geomechanical modeling for simulating the SGAD process and evaluating the potential of cap rock failure in the process.”

(Chin et al., page 2, 2. The Coupled Model; 1st para.)

“In this study, surface heave data was used to validate the coupled model developed in Section 2 and to calibrate some input property values given in Table 1. Surface heave caused by the SAGD process was determined by processing interferometric synthetic aperture radar (InSAR) images at the well pad area in the oil sands field. 20 corner reflectors (CRs) for InSAR measurements were installed. These measurements are transformed to vertical displacement (heave or subsidence) measurements. In this study, measurements of surface heave at 5 CRs (CR-6-13, CR-7-13, CR-9-13, CR-11AA-13, CR-11AB-13) installed in a well pad were selected for history matching. These 5 CRs are at different and far apart locations in the selected well pad.”
(Chin et al., page 5, 3. Model Validation: 1st para.)

Thus, unlike to Applicant’s arguments, Chin et al. disclose every limitations as underlined above. 

Therefore, the rejection of claims 1-20 under 35 U.S.C. 102(a)(1) over Chin et al. is proper and maintained. 
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864